—Appeal from a decision of the Workers’ Compensation Board, filed December 6, 1977. The majority of the board found: "Based on the probative medical evidence, claimant cannot tolerate a contact lens and without the contact lens, claimant has 100% loss of vision. It is therefore found 100% loss of use of the right eye is established.” There is substantial evidence to sustain the determination of the board and there is no showing the board abused its discretion in failing to refer the matter to an impartial specialist for examination. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.